Order entered March 3, 2020




                                       In the
                           Court of Appeals
                    Fifth District of Texas at Dallas
                               No. 05-19-00978-CR

                      WALTER RAY WILSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-00417-J

                                     ORDER

      The reporter’s record, filed January 24, 2020, was recorded and prepared by

Debi Harris and Sharina Fowler. On January 30, 2020, we ordered a supplemental

reporter’s record with true and correct playable copies of the State’s exhibits 1 and

3, DVD videos that were offered and admitted into evidence, filed within ten days.

To date, no supplemental reporter’s record has been filed.

      We ORDER court reporter Sharina Fowler and court reporter Debi Harris to

file, WITHIN SEVEN DAYS of the date of this order supplemental reporter’s
record with true and correct playable copies of the State’s exhibits 1 and 3. If the

supplemental record is not filed by that date, we will order that Sharina Fowler and

Debi Harris not sit until the supplemental reporter’s record is filed.

      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court, court reporter Debi Harris;

court reporter Sharina Fowler; and counsel for all parties.

                                               /s/   CORY L. CARLYLE
                                                     JUSTICE